McClanaghan, J.,
Relator’s petition for a writ of habeas corpus was denied on March 15, 1963. The petition alleged that the bills 308 and 309 of March term, 1962, charging burglary and aggravated robbery to which he pleaded guilty and upon which sentence was imposed, were one and the same offense arising out of the same event, and ergo sentences of 10 to 20 years to run consecutively imposed on each bill were unlawful, and the maximum sentence to which he was subject was 10 to 20 years.
The trial record supports the sentences. Both offenses were proved. On February 19, 1962, relator and his accomplice, he being armed with a revolver, invaded a private home with the intent to rob the same. He struck Mrs. Iannarelli, the lady of the house, fired one shot, held her and her two daughters prisoners, at gun point, forced her to turn over the money she had in her pocketbook and to point out the location of valuables. During the course of the robbery, they tied up the mother and daughters and finally forced one daughter to help load the stolen articles in the family car which she had parked outside the house and at gun point to drive them away from the home. The daughter was driving the car with relator and his accomplice therein, when they were apprehended by the police.
At the time of sentence, the trial judge agreed that both of the offenses had been proven; that the testimony *474established the burglary of the home and the robbery of Mrs. Iannarelli.
Relator’s petition was without merit and denied.